AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the
                                                       SouthernDistrict
                                                   __________   Districtofof__________
                                                                             Ohio

                        Robert Paloncy                               )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 3:18-CV-298
             Commissioner of Social Security                         )
                            Defendant                                )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                         recover from the
defendant (name)                                                                                                  the amount of
                                                                            dollars ($               ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              Judgment in favor of Plaintiff and agaisnt Defendant; Remanding case under the fourth sentence of 42
               U.S.C. §405(g) for an immediate award of benefits for the closed period of August 26, 2011 through June
               29, 2017, terminating case on the Court's docket.                                                                     .

This action was (check one):

u tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge              Michael J. Newman                                              on a motion for

                                                                                                                                     .

Date:          9/12/19                                                      CLERK OF COURT

          Decision and Entry
                                                                                          Signature of Clerk or Deputy Clerk
